Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed August 25, 2022 has been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
				Claim Status
	Claims 16, 20-24 and 28-30 are currently active in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrases "preferably" in line 2 and “in particular” in line 12 render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “hydrocarbon-containing input materials”, and the claim also recites “preferably natural gas” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Any hydrocarbon will be examined. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “steam reforming conditions”, and the claim also recites “in particular … steam/carbon ratio and the reforming temperature” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Any steam reforming conditions will be examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlichting et al. (WO 2013/068416) hereafter Schlichting refer to US 2015/0076410 and further in view of Konoki et al. (GB 2,066,696) hereafter Konoki and Koichi et al. (JP 2006028566) machine translation supplied by the Applicant hereafter Koichi.
	Considering Claims 16 and 20, regarding limitations recited in claim 16 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Schlichting discloses a reformer tube for converting hydrocarbonaceous feedstocks such as natural gas to synthesis gas (a mixture of carbon oxides and hydrogen) under steam reforming conditions [0002] wherein the reformer tube comprises an outer, pressurized tube shell possessing an open tube end, a closed tube end and a bed of solid catalyst (dumped bed) active for steam reforming and wherein the outer tube is configured to be heated from the outside (Fig. 5) and [0009] and wherein the tube is constructed to operate in an internal pressurized atmosphere [0051].  Schlichting further discloses that the catalyst is nickel-based and the outer tube surface is a nickel-based alloy [0044] which reads on “the gas-contacted metallic components of the reformer tube” as the catalyst is identified as part of the reformer tube.
	Schlichting also discloses that the outer tube is divided by a perforated plate (separating tray) into a reaction zone and an exit zone (Fig. 1, item 106, 105 and 107).  The tube also possesses an inlet for the reactants which directs the reactants to the catalyst bed (Fig. 1, item 104 and 105).  Additionally, the reformer tube possesses at least one heat exchanger tube having a heat exchanging relationship with the catalyst bed and located within the catalyst bed which is in fluid communication with the catalyst bed (Fig. 1, items 106-109) and whose exit end is in fluid connection with the exit chamber [0009], [0044] and (Fig. 1, item 110).  The reactant flow is countercurrent to the flow of the product gas within the heat exchanger.  The collection conduit and the exit chamber are in fluid communication (Fig 1, item 107 and 110) [0039].  These tubes are coated with aluminum-nickel alloys to prevent corrosion from metal dusting with the tubes being coated [0044] (corrosion resistance). 
	The temperature at which the above apparatus operates is a manner of operating the apparatus which does not further limit the apparatus.
	Schlichting is not specific as to coating all surfaces or an aluminum diffusion layer.
	Konoki discloses coating reformer tubes on the inside and outside with aluminum/alumina to prevent corrosion as both surfaces may encounter hydrocarbon gases (Pg 1, ln 29  to Pg 2, ln22 and Pg 3, ln 12-65). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to coat the inside and outside surfaces of the tubes of Schlichting as the tubes encounter hydrocarbon gases as disclosed above.
	Koichi teaches coating reformers internals with a permeation aluminum layer wherein the aluminum diffuses and penetrates the metal surface (Pages 1 and 2) which meets Applicant’s definition of a “diffusion layer” in paragraph [0014].
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the aluminum alloy of Schlichting to provide a “diffusion layer” as taught by Koichi.
Regarding Claim 22, the significance of Schlichting, Koichi and Konoki as applied to Claim 16 is explained above.
Schlichting discloses that the heat exchanger tube is helically coiled along its length (Fig. 1) and [0020].
Regarding Claim 23, the significance of Schlichting, Koichi and Konoki as applied to Claim 16 is explained above.
Schlichting discloses two heat exchanger tubes located within the catalyst bed (Fig. 3 and 5).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlichting et al. (WO 2013/068416) hereafter Schlichting refer to US 2015/0076410 and further in view of Konoki et al. (GB 2,066,696) hereafter Konoki and Koichi et al. (JP 2006028566) machine translation supplied by the Applicant hereafter Koichi as applied to Claim 16 and further in view of Lundberg et al. (WO 2005/021814) hereafter Lundberg.
	Considering Claim 21, the significance of Schlichting, Koichi and Konoki as applied to claim 16 is explained above.
	Schlichting discloses an aluminum alloy applied to a reformer tube to minimize metal dusting during reforming [0044] however does not disclose the percentage of aluminum.
	Lundberg discloses a metal dusting resistant product useful in thermal decomposition of hydrocarbons (Pg 7, ln 10 to Pg 8, ln 2) comprising from 2 to 20 % aluminum (Claims).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the aluminum content of Lundberg in the aluminum-based coating of Schlichting to prevent metal dusting as taught by Lundberg and desired by Schlichting [0044].
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlichting et al. (WO 2013/068416) hereafter Schlichting refer to US 2015/0076410 and further in view of Konoki et al. (GB 2,066,696) hereafter Konoki Koichi et al. (JP 2006028566) machine translation supplied by the Applicant hereafter Koichi and Lundberg et al. (WO/2005/021814) hereafter Lundberg.
	Considering Claims 24, the instant claim has been previously rejected as discussed above.
Schlichting discloses a reformer tube for converting hydrocarbonaceous feedstocks such as natural gas to synthesis gas (a mixture of carbon oxides and hydrogen) under steam reforming conditions [0002] at a temperature from about 600°C to about 890°C (surface temperature) thereby overlapping the instantly claimed range [0051] wherein the reformer tube comprises an outer, pressurized tube shell possessing an open tube end, a closed tube end and a bed of solid catalyst (dumped bed) active for steam reforming and wherein the outer tube is configured to be heated from the outside (Fig. 5) and [0009] and wherein the tube is constructed to operate in an internal pressurized atmosphere [0051].  Schlichting further discloses that the catalyst is nickel-based and the outer tube surface is a nickel-based alloy [0044] which reads on “the gas-contacted metallic components of the reformer tube” as the catalyst is identified as part of the reformer tube.
	Schlichting also discloses that the outer tube is divided by a perforated plate (separating tray) into a reaction zone and an exit zone (Fig. 1, item 106, 105 and 107).  The tube also possesses an inlet for the reactants which directs the reactants to the catalyst bed (Fig. 1, item 104 and 105).  Additionally, the reformer tube possesses at least one heat exchanger tube having a heat exchanging relationship with the catalyst bed and located within the catalyst bed which is in fluid communication with the catalyst bed (Fig. 1, items 106-109) and whose exit end is in fluid connection with the exit chamber [0009], [0044] and (Fig. 1, item 110).  The reactant flow is countercurrent to the flow of the product gas within the heat exchanger.  The collection conduit and the exit chamber are in fluid communication (Fig 1, item 107 and 110) [0039].  These tubes are coated with aluminum-nickel alloys to prevent corrosion from metal dusting with the tubes being coated [0044] (corrosion resistance). 
	The temperature at which the above apparatus operates is a manner of operating the apparatus which does not further limit the apparatus.
	Schlichting is not specific as to coating all surfaces or an aluminum diffusion layer.
	Konoki discloses coating reformer tubes on the inside and outside with aluminum/alumina to prevent corrosion as both surfaces may encounter hydrocarbon gases (Pg 1, ln 29  to Pg 2, ln22 and Pg 3, ln 12-65). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to coat the inside and outside surfaces of the tubes of Schlichting as the tubes encounter hydrocarbon gases as disclosed above.
	Koichi teaches coating reformers internals with a permeation aluminum layer wherein the aluminum diffuses and penetrates the metal surface (Pages 1 and 2) which meets Applicant’s definition of a “diffusion layer” in paragraph [0014].
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the aluminum alloy of Schlichting to provide a “diffusion layer” as taught by Koichi.
	Schlichting does not disclose a steam to carbon ratio.
	Lundberg discloses a product which minimizes metal dusting during thermal hydrocarbon decomposition into synthesis gas at temperature greater than 400°C (Pg, 1, ln 5-12 and Pg 3, ln 15-23) with different steam to carbon ratios (Pg 4, ln 15-23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to operate the steam reformer of Schlichting as taught by Lundberg.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlichting et al. (WO 2013/068416) hereafter Schlichting refer to US 2015/0076410 and further in view of Konoki et al. (GB 2,066,696) hereafter Konoki  and Koichi et al. (JP 2006028566) machine translation supplied by the Applicant hereafter Koichi.
Considering Claim 28, Schlichting discloses a reformer tube for converting hydrocarbonaceous feedstocks such as natural gas to synthesis gas (a mixture of carbon oxides and hydrogen) under steam reforming conditions [0002] wherein the reformer tube comprises an outer, pressurized tube shell possessing an open tube end, a closed tube end and a bed of solid catalyst (dumped bed) active for steam reforming and wherein the outer tube is configured to be heated from the outside (Fig. 5) and [0009] and wherein the tube is constructed to operate in an internal pressurized atmosphere [0051].  Schlichting further discloses that the catalyst is nickel-based and the outer tube surface is a nickel-based alloy [0044] which reads on “the gas-contacted metallic components of the reformer tube” as the catalyst is identified as part of the reformer tube.
	Schlichting also discloses that the outer tube is divided by a perforated plate (separating tray) into a reaction zone and an exit zone (Fig. 1, item 106, 105 and 107).  The tube also possesses an inlet for the reactants which directs the reactants to the catalyst bed (Fig. 1, item 104 and 105).  Additionally, the reformer tube possesses at least one heat exchanger tube having a heat exchanging relationship with the catalyst bed and located within the catalyst bed which is in fluid communication with the catalyst bed (Fig. 1, items 106-109) and whose exit end is in fluid connection with the exit chamber [0009], [0044] and (Fig. 1, item 110).  The reactant flow is countercurrent to the flow of the product gas within the heat exchanger.  The collection conduit and the exit chamber are in fluid communication (Fig 1, item 107 and 110) [0039].  These tubes are coated with aluminum-nickel alloys to prevent corrosion from metal dusting with the tubes being coated [0044] (corrosion resistance). 
	The temperature at which the above apparatus operates is a manner of operating the apparatus which does not further limit the apparatus.
	Schlichting is not specific as to coating all surfaces or an aluminum diffusion layer.
	Konoki discloses coating reformer tubes on the inside and outside with aluminum/alumina to prevent corrosion as both surfaces may encounter hydrocarbon gases (Pg 1, ln 29  to Pg 2, ln22 and Pg 3, ln 12-65). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to coat the inside and outside surfaces of the tubes of Schlichting as the tubes encounter hydrocarbon gases as disclosed above.
	Koichi teaches coating reformers internals with a permeation aluminum layer wherein the aluminum diffuses and penetrates the metal surface (Pages 1 and 2) which meets Applicant’s definition of a “diffusion layer” in paragraph [0014].
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the aluminum alloy of Schlichting to provide a “diffusion layer” as taught by Koichi.
Schlichting discloses the reformer tube of claim 16 as discussed above and also discloses a reformer furnace comprising an interior, refractory lined walls with a ceiling and a floor further comprising at least one reformer tube and at least one burner with the tubes in fluid connection with the burner flue gases [0050] and (Fig. 5).
Considering Claim 29, the significance of Schlichting, Koichi and Konoki as applied to Claim 28 is explained above.
Schlichting discloses that the reformer tubes are freely suspended [0050] and that the reformer operates at elevated pressure [0051] with the tubes fed through the ceiling or floor (Figures).
Considering Claim 30, the significance of Schlichting, Koichi and Konoki as applied to Claim 28 is explained above.
Schlichting discloses that the reformer tubes are freely suspended with the burners arranged in parallel with the reformer tubes [0050] and Fig. 5.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Applicant’s argument as to the teachings of Schlichting disclosing the aluminum diffusion layer have been addressed above.
Applicant’s argument as to the “gas-contacted surfaces having a temperature during operation under defined steam reforming conditions of between 650°C and 800°C” are conditions under which the apparatus is operated and do not further limit an apparatus claim over the prior art.
Conclusion
Claims 16, 20-24 and 28-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732